MEMORANDUM OPINION

                                        No. 04-08-00624-CV

                              IN THE INTEREST OF M.R., a Child

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-PA-02565
                           Honorable Ricardo H. Garcia, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 15, 2009

DISMISSED FOR WANT OF PROSECUTION

           On March 16, 2009, this Court notified appellant that the brief filed on February 23,

2009, violated Texas Rule of Appellate Procedure 38.1 in that it did not: (1) identify the parties

and counsel; (2) include a table of contents; (3) include an index of authorities; (4) include a

brief statement of the issues presented; (5) include record references in the statement of facts; (6)

include a summary of the argument; (7) include a conclusion stating the nature of the relief

sought; or (8) include an appendix. While substantial compliance with Rule 38 is sufficient,

Rule 38 allows this court to order a party to amend, supplement, or redraw a brief if it flagrantly

violates the Rule. See TEX. R. APP. P. 38.9(a). In our order, we explained that the formal defects

described above constitute flagrant violations of Rule 38.
                                                                                 04-08-00624-CV


       We therefore ordered, Appellant Traci C. Umac to file an amended brief, explaining that

if the amended brief did not correct the violations, we would strike the brief and prohibit

appellant from filing another and that this case would be dismissed for want of prosecution. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b)

       Appellant has failed to file any supplemental briefing. The appeal is therefore dismissed

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).



                                                               PER CURIAM




                                               -2-